The opinion of the court was delivered by
Bennett, J.
— By the statute of 1827, 2 Yol. 139, $ 9, it is made the duty of the several towns in this state, annually, to assess a tax of three cents on the dollar, on the list of polls and ratable estates in their respective towns, which, being collected and paid to the treasurer thereof, shall be equally divided by the selectmen of such towns between the several school districts, according to the number of children in each district between the ages of four and eighteen years. The proviso to this section stipulates, that, whenever the amount of funds for the support of schools in any town, shall produce as great a sum as shall be equal to the tax of three cents on the dollar, the same shall be.distributed according to the number of scholars in each district as is provided for the distribution of the three cent tax, and the selectmen may omit assessing the tax, or so much thereof as shall be equal to the sum produced by such fund. It is to be observed that the proviso expressly stipulates that the interest which shall accrue from the school fund, shall be divided among the school districts, per capita, in the same way as the tax money, and the question, in the present case, is this; Is the interest arising from the public moneys of the United States, which has been deposited with this state, and among the several towns thereof, in pursuance of the act of 1836, and which such towns are required to appropriate to the use of common schools, to be taken and regarded as money produced from the funds for the support of schools, within the purview of the proviso to the 9th sec. of the act of 1827? By the act of 1836, the interest arising from the public moneys is annually to be appropriated, by the towns, to the use of common schools, according to the provisions of the act, *129but as the act itself is silent as to the manner of its appropriation, it was decided, by this court, in the case of School District No. 3. v. Glover, in Orleans county, (1839) that it was competent for the town to appropriate it for the use of schools, by a vote of the town, in such way as they should think proper, and that they might divide it equally among the several school districts, without regard to the number of scholars.
In the 6th sec. of the act of 1836, it is provided that whenever any town shall have other school funds, sufficient to support a school in the several school districts in such town for six months in each year, then the town may appropriate the interest of the public moneys to such other use as such town may direct. It was, we think, the design of the legislature, in the act of 1836, to make further provision for the support of common schools than what then existed. It seems rather incongruous, to consider moneys belonging to the United States, as a part of our school fund, and if the legislature intended the interest arising therefrom should be treated as the product of the school fund, within the purview of the proviso to the ninth section of the act of 1827, and to go so far as a relief against the three cent tax, it is hardly to be presumed, they would have left it subject to a different rate of distribution than what is provided for the tax money, or that they would, in a certain event, as provided for in the sixth section,have authorized the towns to appropriate it to other uses.
The act of 1827, requires the proceeds of the school fund which goes to relieve against the three cent tax, to be apportioned among the districts, per capita,according to the number of scholars, in the same way as the three cent tax was done. The act of 1836 requires that the interest arising from the money deposited in the town, shall annually be appropriated by such town to the use of common schools in such town, agreeably to the provisions of that act; but, by some inadvertence, the act itself contains no provision for the manner of its appropriation. Consequently, the court held, in the case of the town of Glover, the corporation might direct its appropriation. Taking into view all the different acts of the legislature, providing for the support of common schools, we think it is quite evident they did not intend, that the in*130terest arising from the public moneys, should be regarded as a part of the proceeds of our school fund, and go to relieve the towns from the duty of raising, under the three cent tax, according to the provisions of the act of 1827, a sum equal to the interest of the public moneys. The judgment of this court, then, must be that the defendants take nothing by their exceptions, and that they pay a fine to the Treasurer of the county of Chittenden equal to twice the amount which the defendants have failed to assess under the three cent tax, and costs of prosecution.